Citation Nr: 1749636	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-31 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active duty service from August 1964 to August 1966 and from January 1991 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in July 2012 by the Department of Veterans Affairs Regional Office in Columbia, South Carolina.

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in July 2015.  In October 2016, the Veteran testified at a Board video conference hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of the hearings are associated with the electronic claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the October 2016 Board hearing, the Veteran and his attorney (now former) asserted that the Veteran's private audiogram evaluations yielded more severe findings than his VA audiology examination reports.  The electronic claims file contains private audiograms dated in September 2012, February 2014, February 2015, and July 2015.  As each audiogram contains a graphical representation of the audiometric evaluation without interpretations of the graph as well as speech recognition test findings of unidentified origins, the AOJ must seek additional clarification of the each of those private audiograms.  See Savage v. Shinseki, 24 Vet. App. 259 (2010); see also 38 C.F.R. § 4.85(a) (2017).

In addition, due to Veteran's assertions during his October 2016 Board hearing of having progressively worse bilateral hearing loss since he was last provided a VA examination in January 2016, the Board finds that a remand is required in order to afford the Veteran an updated VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  

Finally, evidence of record reflects that the Veteran receives VA medical treatment for his service-connected bilateral hearing loss from the VA Medical Center (VAMC) in Charleston, South Carolina, to include all associated outpatient clinics, specifically Myrtle Beach VA Outpatient Clinic (VAOPC).  As evidence of record only includes treatment records dated up to February 2017 from that facility, all pertinent VA treatment records should be obtained and properly associated with the record.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ must obtain updated treatment records pertaining to the Veteran's service-connected bilateral hearing loss from Charleston VAMC, to include all associated outpatient clinics, specifically Myrtle Beach VAOPC, for the time period from February 2017 to the present and associate them with the record.

2.  After obtaining an appropriate release of information from the Veteran, the AOJ must contact each of the Veteran's private treatment providers concerning the September 2012, February 2014, February 2015, and July 2015 private audiology testing.  Each treatment provider must be asked to translate the graphs of the Veteran's auditory thresholds in the frequencies from 500 Hertz to 4000 Hertz to the appropriate decibels and report them in numerical form, rather than graphical form, as well as to provide clarification regarding if (and what type of) speech discrimination testing was administered and whether the testing was conducted by a state-licensed audiologist.

3.  Thereafter, the Veteran must be afforded an appropriate VA medical examination to determine the current severity of his service-connected bilateral hearing loss.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed.  Any indicated diagnostic tests and studies must be accomplished, to include a current audiogram, with pure tone threshold in decibels and Maryland CNC testing.  All pertinent symptomatology and findings must be reported in detail.  The examiner must also address the functional effects caused by bilateral hearing loss on the Veteran's daily life and social functioning.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2017).

4.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report or medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the February 2016 supplemental statement of the case (SSOC).  If the benefit on appeal remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

